TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-010-00049-CV



                        In re Design Werks, Inc. and Herk Wotkyns


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                          MEMORANDUM OPINION


              Relators Design Werks, Inc. and Herk Wotkyns’ petition for writ of mandamus

is denied.




                                           J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Filed: March 5, 2010